Case 1:20-cv-01083-JTN-PJG ECF No. 10-9, PageID.510 Filed 11/14/20 Page 1 of 5




          EXHIBIT 9
Case 1:20-cv-01083-JTN-PJG ECF No. 10-9, PageID.511 Filed 11/14/20 Page 2 of 5




                                   STATE OF MICHIGAN
                                   COURT OF APPEALS

 DONALD J. TRUMP FOR
 PRESIDENT, INC., and
 ERIC OSTERGREN,

          Plaintiffs-Appellants,
                                                  Court of Claims Case No.: 20-000225-MZ
 v.

 JOCELYN BENSON, in her official
 Capacity as SECRETARY OF STATE,

         Defendant-Appellee.


 Mark F. (Thor) Hearne, II (P40231)
 Stephen S. Davis (pro hac pending)
 TRUE NORTH LAW, LLC
 112 S. Hanley Road, Suite 200
 St. Louis, MO 63105
 (314) 296-4000
 thor@truenorthlawgroup.com

 Counsel for Plaintiffs




              MOTION FOR IMMEDIATE CONSIDERATION OF APPEAL
                           UNDER MCR 7.211(C)(6)


       The Trump presidential campaign and Eric Ostergren, the plaintiffs below, ask this Court,

under MCR 7.211(C)(6), 7.105(F), and 7.205(F), for immediate consideration of their appeal from

today’s order of the Court of Claims denying them relief. Immediate consideration is necessary

because this case concerns the process by which Michigan is conducting the ongoing presidential

election. The results of the election in Michigan may determine who wins the presidential election

nationwide.
Case 1:20-cv-01083-JTN-PJG ECF No. 10-9, PageID.512 Filed 11/14/20 Page 3 of 5




Michigan law allows “challengers” to monitor the absentee ballot process and challenge ballots

that do not meet Michigan’s strict compliance with absent voting procedures. MCL 168.730-

168.734.

       This action asks the Court to order Michigan’s Secretary of State Jocelyn Benson to direct

local election jurisdictions to allow election challengers to observe the processing and adjudicating

of ballots and election challengers to observe video recordings of absent voter ballot drop off boxes

according to Michigan law. A political party, incorporated organization, or organized committee

of interested citizens may designate one “challenger” to serve at each counting board. MCL

168.730.   An election challenger appointed under MCL 168.730 has those responsibilities

described at MCL 168.733, including the opportunity to observe the manner in which the duties

of the election inspectors are being performed and opportunity to challenge an election procedure

that is not being properly performed. MCL 168.733(1)(b) and (d).

       The Court of Claims erred both in denying this requested relief and in holding that

Michigan election law can only be adjudicated by filing individual lawsuits in dozens of Circuit

Courts against each of the 1,603 county and local election officials in Michigan. Contrary to the

Court of Claims order, Michigan law provides that the Secretary of State is the “chief elections

officer” responsible for overseeing the conduct of Michigan elections. MCL 168.21 (“The

secretary of state shall be the chief election officer of the state and shall have supervisory control

over local election officials in the performance of their duties under the provisions of this act.”);

168.31(1)(a) (the “Secretary of State shall … issue instructions and promulgate rules … for the

conduct of elections and registrations in accordance with the laws of this state”).             Local

election officials must   follow   Secretary   Benson’s     instructions   regarding   the   conduct

of elections. Michigan law provides that Secretary Benson “[a]dvise and direct local election



                                                  2
Case 1:20-cv-01083-JTN-PJG ECF No. 10-9, PageID.513 Filed 11/14/20 Page 4 of 5




officials as to the proper methods of conducting elections.” MCL 168.31(1)(b). See also Hare v.

Berrien Co Bd. of Election, 129 N.W.2d 864 (Mich. 1964); Davis v. Sec'y of State, 2020 Mich.

App. LEXIS 6128, at *9 (Mich. Ct. App. Sep. 16, 2020).

       Secretary Benson is violating the Michigan Constitution and Michigan election law by

allowing ballots to be processed and counted without bipartisan teams of inspectors and

challengers from candidates and interested organizations opportunity to meaningfully observe and

challenge the processing of ballots as provided in Michigan election code 168.730, et seq.

Secretary Benson’s actions and her failure to act have undermined the constitutional right of all

Michigan voters – including the credentialed and qualified challenger bringing this action – to

participate in fair and lawful elections. These Michigan citizens’ constitutional rights are being

violated by Secretary Benson’s failure to prevent unlawful ballots to be processed and her failure

to ensure that statutorily-authorized challengers have a meaningful opportunity to observe and

challenge the process.

       Furthermore, contrary to the Court of Claims’ order, this case is not moot because review

and certification of election results continues at both the local and state level, including city,

county, and state boards of canvassers. See MCL 168.46; MCL 168.801, et seq. See also MCL

168.862 (“A candidate for office who believes he or she is aggrieved on account of fraud or mistake

in the canvass or returns of the votes by the election inspectors may petition for a recount of the

votes cast for that office in any precinct or precincts….”). Part of the county canvass process is

“examin[ation of] the ‘Challenged Voters’ and ‘Challenged Procedures’ sections of the Poll Book”

and absent voter ballot challenges. Boards of County Canvassers Manual, ch. 4, p. 13. In addition,

review of absent uniformed services voter or overseas voter ballots is ongoing. Review of these

ballots must be performed by bipartisan teams of election inspectors. See MCL 168.733. Election



                                                3
Case 1:20-cv-01083-JTN-PJG ECF No. 10-9, PageID.514 Filed 11/14/20 Page 5 of 5




challengers must be allowed to oversee the conduct of the election to assure transparency and

public confidence in the conduct of the election. See id. Strict and swiftly-impending deadlines

are imposed for election result review processes.

       Accordingly, President Trump’s campaign and Michigan voter and credentialed election

challenger Eric Ostergren request this Court to immediately consider this appeal and issue an order

granting the relief requested in their emergency motion of injunctive relief, to wit: allowing

lawfully designated challengers to observe the conduct of the election and to observe the videos

of the remote, unattended ballot drop boxes established under Senate Bill 757.

       Dated: November 6, 2020               Respectfully submitted,

                                             /s/ Mark F. (Thor) Hearne, II
                                             Mark F. (Thor) Hearne, II (P40231)
                                             Stephen S. Davis (pro hac pending)
                                             TRUE NORTH LAW, LLC
                                             112 S. Hanley Road, Suite 200
                                             St. Louis, MO 63105
                                             (314) 296-4000
                                             thor@truenorthlawgroup.com

                                             Counsel for Plaintiffs-Appellants




                                     PROOF OF SERVICE
      The undersigned certifies that on November 6, 2020, he served the foregoing Motion for
Immediate Consideration via email and First Class Mail to Erik A. Grill, Assistant Attorney
General, Civil Litigation, Elections, & Employment Division at grille@michigan.gov, and Heather
Meingast, Assistant Attorney General, at meingasth@michigan.gov.

                                             /s/ Mark F. (Thor) Hearne, II
                                             MARK F. (THOR) HEARNE, II
                                             Counsel for Plaintiffs




                                                4
